Case l:18-cv-02095-ENV-PK Document 22 Filed 09/19/18 Page 1 of2PagelD #; 132




     UNITED STATES DISTRICT COURT
                                                 MCqi.
                                                     4 2018
                                                    "^
                                                                            C-Urt if
    EASTERN DISTRICT OF NEW YORK                                1
                                          §BO0KLYN OFFICES
    LEONARDO PALAX and PASCUAL GARCIA,
    individually and on behalfof all others similarly             I8-CV-02095-ENV-PK
    sitjgated,                                                         j^plication Granted
                                   Plaintiffs,                              SO ORDERED
                  -against-                                                Brooklyn, Nt^York
    KUM GANG INC. D/B/A KUM GANG SAN and                               ated;
    JI SUNG YOG,as an individual,
                                   Defendants,               /s/ USDJ ERIC N. VITALIANO
                                                                            Eric N Vitallano
                                           STIPULATION              United State#Xi^istiict Judcc
            IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

    attorneys of reeord for all the parties to the above-entitled action, that whereas no party

     hereto is an infant, incompetent person for whom a committee has been appointed or

    conservatee and no person not a party has an interest in the subject matter ofthe action,

    that Defendant Kum Gang Inc. d/b/a ONLY is hereby dismissed without prejudice,

     without costs or attorneys' fees to any party as against any other.

            Furthermore,IT IS HEREBY STIPULATED AND AGREED,by and between

    the undersigned cousel ofrecord that the Motion for Collective Class Certification

     hereby withdrawn without prejudice, and without^csts or attom^s* ijt,
                                                      // /            /     /j

     Dated; Queens, New York
             September 17, 2018                  /Roman Avshaiumi
                                                   James Patrick Peter O'Donnell
                                                   HELEN F. DALTON & ASSOCIATES,
                                                   P.O.
                                                   69-12 Austin Street
                                                   Forest Hills, New York 11375
                                                   Attorneys for Plaintiffs
